EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1, 8, 15 and 16 in the Amendment filed April 14, 2022 have been received and considered by Examiner.

Note on definition of D50
Examiner notes that Applicant has provided a definition of particle size distribution D50 in paragraph 0121 of Applicant’s Published Application US 2019/0344918.

Notes on Examiner’s Amendments
The Examiner’s Amendment in claim 1 was made to overcome the Sakoske et al. (US 2006/0246297) reference, which teaches the invention claimed in claim 1 as amended in the Amendment filed April 14, 2022 (see, for example, claims 1, 6, 17, 19 and Fig. 2 of Sakoske et al.). While Sakoske et al. does not explicitly teach any particle size distribution D50 range, one of ordinary skill in the art would have recognized that the average particle diameter range taught by Sakoske et al. (for example, as claimed in claim 6) necessarily at least greatly overlaps with the claimed particle size distribution D50 range (if it does not fall completely within the claimed D50 range).

The Examiner’s Amendment in claim 12 was made to make the withdrawn process claims 12-14 eligible for rejoinder, by including all limitations of at least one allowed article claim into independent claim 12. The amendments in the last two lines of claim 12 were made to require that the particles, regardless of whether there are only the “further plurality of particles” (see line 7 of claim 12) or the combination of the first plurality of particles and “the further plurality of particles”, all are characterized by a D50 within the claimed range of 1 to 100 microns (thus requiring what is required in the allowed article claims: that at least some particles have the claimed D50).

WITHDRAWN REJECTIONS
All obviousness double patenting rejections have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed April 14, 2022, the Examiner’s amendments made in this Examiner’s Amendment or the fact that this application is the earlier-filed application.

The 35 U.S.C. 102 rejection of claims 1-3, 5, 6, 15 and 16 as being anticipated by Siebers et al. (US 2013/0158485) has been withdrawn due to Applicant’s amendments in each of claims 1, 8, 15 and 16 in the Amendment filed April 14, 2022. In regard to claim 1, Siebers et al. do not teach or suggest to one of ordinary skill in the art the hollow body as claimed, where the particles are no embedded in any material, and in regard to claims 8, 15 and 16 (and claim 17), Siebers et al. do not teach or suggest to one of ordinary skill in the art the hollow body as claimed, where the particles have a D50 within the claimed range of 1 to 100 microns, and where the surface region as claimed is characterized by a coefficient of dry sliding friction of less than 0.15.
The 35 U.S.C. 102 rejection of claims 8-11 as being anticipated by Chang et al. (US 2014/0034544) has been withdrawn due to Applicant’s amendment in 8 in the Amendment filed April 14, 2022. Chang et al. do not teach or suggest to one of ordinary skill in the art the hollow body as claimed, including the claimed particles having a D50 within the claimed range of 1 to 100 microns in combination with where the surface region as claimed is characterized by a coefficient of dry sliding friction of less than 0.15.

The 35 U.S.C. 103 rejection of claim 7 as being unpatentable over Siebers et al. (US 2013/0158485) has been withdrawn due to Applicant’s amendment in claim 1 in the Amendment filed April 14, 2022, as discussed above.

Election/Restrictions
Claims 1 and 8 (and 15) are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 28, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Joseph S. Edelstein authorized the Examiner’s Amendment (initial proposal by Examiner on July 11 to add the recitation regarding “characterized by a coefficient of dry sliding friction of less than 0.15” to claim 1 to overcome the US 2006/0246297 reference, and Joseph S. Edelstein emailed a Supplemental Amendment to Examiner on July 13 with that amendment in claim 1 and amendments in claim 12 to make claim 12 eligible for rejoinder). The amendments in claims 1 and 12 in the Supplemental Amendment emailed to Examiner on July 13 are reproduced below.

The application is amended as follows:

In claim 1, line 7, replace “embedded in any material” with --embedded in any material and the surface region is characterized by a coefficient of dry sliding friction of less than 0.15--

Rejoin claims 12-14.

In claim 12, lines 10-11, replace “the first plurality of particles being characterized by a first particle size distribution” with --the superimposed plurality of particles on the surface region being characterized by a particle size distribution--.

In claim 12, line 11, replace “µm.” with “µm, wherein the surface region is characterized by a coefficient of dry sliding friction of less than 0.15.--

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	
In regard to all independent article claims (claims 1, 8 and 15), the prior art of record fails to teach or suggest a hollow body (claims 1 and 8) /closed container (claim 15) as claimed having all structural and compositional limitations: none of Siebers et al. (US 2013/0158485), Chang et al. (US 2014/051370) and Sakoske et al. (US 2006/0246297), alone or in combination, teach or suggest a such an article having the claimed particles having a D50 within the claimed range of 1 to 100 microns in combination with where the surface region as claimed is characterized by a coefficient of dry sliding friction of less than 0.15 (and where the plurality of particles is not embedded in any material as recited in claim 1). There is no teaching or suggestion in these references, and one of ordinary skill in the art would not have expected, that any portion of the glass surface that corresponds to the claimed surface region would be characterized by such a low coefficient of dry sliding friction of less than 0.15.

In regard to all independent process claims (claims 12, 16 and 17), the prior art of record fails to teach or suggest any of the processes as claimed, where the claimed particles having a D50 within the claimed range of 1 to 100 microns in combination with where the surface region as claimed is characterized by a coefficient of dry sliding friction of less than 0.15 (and where the plurality of particles are specifically recited in claim 17 as being used to adjust a coefficient of dry sliding friction of a surface of glass of a container). There is no teaching or suggestion in these references, and one of ordinary skill in the art would not have expected, that any portion of the glass surface that corresponds to the claimed surface region (or a surface as recited in claim 17) would be characterized by such a low coefficient of dry sliding friction of less than 0.15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788